MEMORANDUM***
1. We have reviewed the sealed probation files and presentence reports for witnesses Mario Alonzo Escarcega, Miguel Arturo-Lopez and Frank Alvarez Jr., and determined that the district court did not clearly err by refusing to order the disclosure of these documents because they do not contain material information relevant to defendant’s trial, including impeachment of those witnesses. See United States v. Strifler, 851 F.2d 1197, 1202 (9th Cir.1988). To the extent that there was anything in these files bearing on these witnesses’ credibility that was not already developed at trial, it was merely cumulative. Id. (“Evidence that is merely cumulative is not material.”).
2. Defendant’s other claims are not open to review after a limited remand. See Planned Parenthood of the Columbia/Willamette Inc. v. Am. Coal. of Life Activists, 422 F.3d 949, 967 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.